DETAILED ACTION

This Final Office Action is in response to Applicant's arguments filed June 15, 2022.  Applicant has amended claims 1, 6-8, 13, 15.  Currently, claims 1-10, 13-15 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1-10, 13-15 are maintained in light of applicant’s amendments to claims 1, 6-8, 13, 15.
The 35 U.S.C. 101 rejections of claims 1-10, 13-15 are withdrawn in light of applicant’s amendments to claims 1, 6-8, 13, 15.  Applicant’s amendments necessitated the new grounds for rejection in this office action.  

Response to Arguments

Applicant’s arguments submitted on 6/15/22 have been considered but are not persuasive. 
Applicant argues on p. 7 of the remarks that the 101 rejection is improper.  Examiner disagrees.  Applicant argues on p. 8 of the remarks that the nodes are standalone electronic devices that do not function interactively and cites para [0051] to support this position.  Examiner notes para [0051] of applicant’s specification shows that the nodes can be a customer or retailer or manufacturer’s site and therefore represent a human or human organization.   The claims are directed to communicating and managing data between such entities.  Thus, this is unpersuasive and the claims are ineligible.  
Applicant further argues on p. 9 of the remarks that the 102 rejections are improper in light of applicant’s amended language.  Examiner notes the 102 rejection is withdrawn and that the claims are now rejected under 103.  Examiner notes that the concept of delta data being smaller than the original data is shown by para [0038] where it obvious to one of ordinary skill in the art that a lower price such as $23,000 instead of $26,000 can be considered to be smaller type data given broadest reasonable interpretation of smaller.  Although the specification is taken into consideration, the claims do not provide any context for why the size of the data cannot be the price as opposed to something related to bandwidth.  Therefore, the claims are rejected under 103.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 13-15 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (methods and storage).  Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 7, 8 and 13 recite receiving data associated with a physical object from multiple nodes where data is adapted to change in part on received request data and sending the data to nodes wherein at least one data piece is based at least in part on the received request data and wherein the delta data are adapted to change the first data present at the first node and wherein the delta data are smaller than the first data..  The claims are directed to data management between nodes.    The first prong of Step 2A is satisfied because the claims are abstract because the claims are certain methods of organizing human activity such as commercial interactions (including business relations).  Applicant’s claims show exchanging data that is adapted to change between nodes where the changed data can be considered commercial interactions and the nodes can be considered humans or a group of humans and thus is a type of organization of human activity based on commercial interactions.  The second prong of Step 2A is satisfied because the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as cloud storage, network and the computing structure that would be part of claim 7) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  These limitations at best are merely implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Step 2B is satisfied because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as cloud storage, network and the computing structure that would be part of claim 7 (as evidenced by para [0025]-[0027], [0061], [0063]-[0064] of applicant’s own specification) are well understood, routine and conventional in the field.   Dependent claims 2-6, 9-10, 14-15 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing receiving object description, sending data to network nodes, requesting an object and position data of the node, linking changed portion of data to the first data.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seergy et al. (US 2012/0109770 A1) (hereinafter Seergy).

Claims 1 and 7:
Seergy, as shown, discloses the following limitations of claims 1 and 7:
A method (and corresponding cloud storage of claim 7 – see para [0016] and Fig 1, showing cloud and computing structure) for operating a cloud storage (see para [0016], showing a computing system utilizing a cloud), wherein the cloud storage  is in selective communication with at least a first network node, a second network node and a third network node (Fig 3, where consumer, dealer and manufacturer are three nodes), the method  comprising: receiving, at the cloud storage, first data from the first network node, the first data being associated with a physical object (see para [0004], showing data associated with automobile); 
receiving, at the cloud storage, request data sent from the second network node (see para [0004], showing data responses and transmitted by consumer, manufacturer and dealer), wherein the request data are associated to the first data (see para [0004], "Automobile market data may be provided to a manufacturer based on the request and a manufacturer response may provide a verification, confirmation, or offer indicating that the specific automobile can be provided for the consumer. Bids to sell the specific automobile may be requested from dealers based on the manufacturer response."); 
receiving, at the cloud storage,  second data from the third network node, the second data being associated with the first data and comprising at least one data piece adapted to change at least a portion of the first data, wherein the at least one data piece is based at least in part on the received request data (see para [0004], showing data responses and transmitted by consumer, manufacturer and dealer and Fig 4a, where the bid by dealer shows changing the data  ); 
changing, by the cloud storage, the first data based at least in part on the second data (Fig 4a, where the bid by dealer shows changing the data); and 
sending, from the cloud storage, delta data to the first network node (Fig 4a, showing consumers receive bid and can select which is different prices and thus a delta or changed type of price), wherein the delta data are adapted to change the first data present at the first network (Fig 4a, showing the consumer can select the delta data which is a changed price) and wherein the delta data are smaller than the first data (see para [0038], where it obvious to one of ordinary skill in the art that a lower price such as $23,000 instead of $26,000 can be considered to be smaller type data given broadest reasonable interpretation)

Claims 2-6:
Further, Seergy discloses the following limitations:
receiving an object description at the cloud storage (see para [0032], "For example, database system 310 may be organized according to different manufacturers, automobile make and model, different information categories (e.g., suggested pricing, market prices, production, shipping, lot inventory), etc., and may consist of one or more databases on one or more servers 108, 226 which may be remotely located from each other and/or a host device 104 of the automobile market information processing system 302. As will be discussed further below, the automobile market data may be continually updated as new data is provided to the automobile market information processing system 302.” and see para [0004]).
sending the received request data to the third network node before receiving the second data (see para [0025], showing consumer data is passed on to a dealer search and see para [0004], showing dealers can request to sell automobiles based on dealer response)
wherein the request data comprises third data requesting an object and position data of the second network node (see para [0024], "the information provided by the consumer interface 304 may include current market prices for automobiles, including information relating to additional features, and may include information on specific automobiles, for example, which may be en route to a dealer near the consumer's present location." and see para [0004], [0035])
wherein the position data comprises the current or predicted position of the second network node (see para [0056], "The dealer may receive the bid selection and coordinate a sale by, for example, instructing the manufacturer to produce and ship the automobile to the dealer location for delivery to the consumer (block 638))
sending the delta to the second network node (see para [0004], showing consumer request submitted to manufacturer)

Claim 8:
Seergy, as shown, discloses the following limitations of claim 8:
A method for operating a first network node, the method  comprising: determining first data associated with at least one physical object (see para [0004], where automobile is a physical object); sending the first data to a cloud storage (see para [0016], showing cloud for the memory and Figs 1, 4A for showing sending data); receiving delta data data from the cloud storage (see para [0004], where bids can be considered changed data), wherein the delta data is smaller than the first data (see para [0038], where it obvious to one of ordinary skill in the art that a lower price such as $23,000 instead of $26,000 can be considered to be smaller type data given broadest reasonable interpretation); and changing the first data on the delta data  (see para [0004], where bid/changed data is linked to the automobile data)

Claims 9-10:
Further, Seergy discloses the following limitations:
wherein the determining the first data comprises: retrieving first data from the cloud storage (see para [0004], retrieving the automobile data from storage), and completing the retrieved first data (see para [0004], showing verification or confirmation is part of the request)
receiving request data from a second network node; and sending the request data to the cloud storage (see para [0004], showing data from manufacturer and dealers also exchanged and see Fig 4A)

Claim 13:
Seergy, as shown, discloses the following limitations of claim 13:
the method comprising: receiving request data belonging to the first data stored on a cloud storage (see para [0004], showing data responses and transmitted by consumer, manufacturer and dealer);
generating  second data, wherein the second data is adapted to change first data depending on request data wherein the second data belong to the first data and include at least one data which is adapted to change a least part of the first data, whereby at least one data is based upon the received request data (Fig 4a and para [0038], where it would be obvious to one of ordinary skill in the art that the different bids and prices can be considered changed data given broadest reasonable interpretation); and sending the second data to a cloud storage (see para [0004], [0016], Figs 3, 4a, showing data submitted between different nodes and able to use cloud for the storage)

Claims 14-15:
Further, Seergy discloses the following limitations
receiving the first data and request data from the cloud storage; and wherein the generating the second data is based on the first data and the request data (see para [0004], [0016], Figs 3, 4a, showing data submitted between different nodes and able to use cloud for the storage where the bids and responses are generated and received based on the different data from the nodes)
generating an object description of an object; sending the object description to the cloud storage (see para [0032], "For example, database system 310 may be organized according to different manufacturers, automobile make and model, different information categories (e.g., suggested pricing, market prices, production, shipping, lot inventory), etc., and may consist of one or more databases on one or more servers 108, 226 which may be remotely located from each other and/or a host device 104 of the automobile market information processing system 302. As will be discussed further below, the automobile market data may be continually updated as new data is provided to the automobile market information processing system 302.” and see para [0004], [0016])

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

JP 2019121333 A
Sun et al. "Improving bandwidth utilization by compressing small-payload traffic for vehicular networks"


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624